104 F.3d 348
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Elaine OLIVEIRA, Plaintiff, Appellant,v.U-HAUL COMPANY OF INDIANA, Defendant, Appellee.
No. 96-1522.
United States Court of Appeals, First Circuit.
Dec. 17, 1996.

Timothy D. O'Hara, with whom Resmini, O'Hara, Cantor & Resmini was on brief for appellant.
Jeffrey C. Schreck, with whom Brown, Rudnick, Freed & Gesmer was on brief for appellee.
D.R.I.
AFFIRMED.
Before CYR, Circuit Judge, ALDRICH and CAMPBELL, Senior Circuit Judges.
PER CURIAM.


1
Plaintiff Elaine Oliveira appeals a district court ruling denying a new jury trial, see Fed.R.Civ.P. 59, on her tort claim against U-Haul Company of Indiana alleging that U-Haul was jointly and severally liable for injuries she sustained when struck by a U-Haul vehicle.  As the jury found that the driver was not negligent, judgment entered for U-Haul.  Oliveira claims the verdict went against the weight of the evidence.


2
We review the denial of a motion for new trial only for abuse of discretion.  See Lamas v. Borras, 16 F.3d 473, 477 (1st Cir.1994) (no abuse of discretion unless "the verdict is so clearly against the weight of the evidence as to amount to a manifest miscarriage of justice.").  A thorough review of the trial record discloses sufficient evidentiary support for the verdict.  Since there was a genuine factual dispute as to whether the driver's reaction time demonstrated negligence, the jury's verdict cannot be considered a manifest miscarriage of justice.  See id.


3
Affirmed.